Citation Nr: 1028858	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  07-15 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities.

2.  Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to October 
1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Reno, Nevada.

The Veteran testified before the undersigned Acting Veterans Law 
Judge in September 2008.  A transcript of the hearing is 
associated with the claims file.

When this case was previously before the Board in October 2008, 
it was decided in part and remanded in part.  The issue of 
service connection for sleep apnea was dismissed and the 
peripheral neuropathy claims was remanded for additional 
development.  

During the course of his appeal, the Veteran was granted service 
connection for posttraumatic stress disorder (PTSD).  That is a 
complete grant of the benefits sought as to that issue, and 
therefore that issue is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted in the Introduction, the Board remanded the issues of 
entitlement to service connection for peripheral neuropathy of 
the bilateral upper and lower extremities in October 2008.  In 
the remand, the Board instructed that the Veteran be asked to 
identify all VA and non-VA health care providers who treated him 
for his claimed conditions from his discharge from active service 
in 1966 to the present.  Then, the Board requested that the AMC 
obtain any medical health treatment records and examination 
reports from the Southern California Gas Company and request 
additional information from the Veteran as required.  Thereafter, 
the Veteran was to be afforded a VA examination to determine the 
etiology of any currently present peripheral neuropathy of the 
bilateral upper and lower extremities.  

The record reflects that the Veteran was afforded a VA 
examination pertaining to his claimed bilateral peripheral 
neuropathy disabilities.  However, there is no indication from 
the record that the AMC asked the Veteran to identify all VA and 
non-VA health care providers who treated him for his claimed 
conditions from his discharge from active service in 1966 to the 
present and attempted to obtain any identified records, or that 
any attempt was made to obtain records from the Southern 
California Gas Company.  

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand for 
corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
light of the foregoing, the Board finds that another remand is 
necessary so that the development ordered in the Board's October 
2008 remand may be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and 
non-VA health care providers who treated 
him for his claimed neuropathy conditions 
from his discharge from active service in 
1966 to the present.  Ensure that all 
identified private and non-VA medical 
treatment records that are not already of 
record are obtained.  Any negative search 
should be noted in the file and 
communicated to the Veteran.

2.  Obtain any medical health treatment 
records and examination reports for the 
Veteran from Southern California Gas 
Company.  Request additional information 
from the Veteran as required.

3.  If any additional evidence is obtained 
as a result of any of the above actions, 
then send the claims file to the VA 
examiner who conducted the May 2009 VA 
examination to issue an addendum indicating 
whether any newly received evidence alters 
or affects his opinion as to the etiology 
of the Veteran's peripheral neuropathy.  
Again, the file must be reviewed in 
conjunction with this request and a 
rationale must be provided for any opinion 
offered.  If the May 2009 examiner is no 
longer available for comment then a 
response may be offered by another 
comparably qualified examiner.  

4.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the Veteran's 
claims for service connection for 
peripheral neuropathy of the upper and 
lower extremities, with application of all 
appropriate laws and regulations, including 
the regulations involving service 
connection for peripheral neuropathy as the 
result of exposure to the herbicide Agent 
Orange, if appropriate, and consideration 
of any additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
Veteran and his attorney should be provided 
with a SSOC. An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


